         Case 2:19-cr-00314-APG-EJY Document 47 Filed 09/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for William R. Adams

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00314-APG-EJY

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                  MOTION HEARING
13           v.
                                                                    (Third Request)
14   WILLIAM R. ADAMS,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for William R. Adams,
21   that the Motion Hearing re: Motion to Suppress currently scheduled on September 16, 2020, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than thirty (30)
23   days.
24           This Stipulation is entered into for the following reasons:
25
26
         Case 2:19-cr-00314-APG-EJY Document 47 Filed 09/14/20 Page 2 of 3




 1          1.      Mr. Adams is out of custody and out of contact with his Pretrial Services Officer.
 2   He is aware there is a warrant for his arrest and is planning to turn himself in. However, as of
 3   this filing has not done so.
 4          2.      An officer, who will testify at the hearing, is in COVID-19 protocol and
 5   isolation. As of this filing, he should not appear in person to testify.
 6          3.      The parties are resolving additional discovery requests that may be relevant to
 7   the issues before the court.
 8          4.      The parties agree to the continuance.
 9          This is the third request for a continuance of the motion hearing.
10          DATED this 14th day of September, 2020.
11
12    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
13
14       /s/ Kathryn C. Newman                             /s/ Brian Y. Whang
      By_____________________________                   By_____________________________
15    KATHRYN C. NEWMAN                                 BRIAN Y. WHANG
      Assistant Federal Public Defender                 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                        2
         Case 2:19-cr-00314-APG-EJY Document 47 Filed 09/14/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00314-APG-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     WILLIAM R. ADAMS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the motion hearing re: motion to suppress

11   currently scheduled for Wednesday, September 16, 2020 at 9:30 a.m., be vacated and

12   continued to October 22, 2020 at the hour of 9:30 a.m., in Courtroom 3C.

13          DATED this 14th day of September, 2020.

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
